DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. A copy of People’s Republic of China Application CN 201911295676.7 has been filed with a priority date of 16 December 2019. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Qianqian WU on 24 January 2022.
The application has been amended as follows: 
Claim 1. (Currently Amended) A method for detecting concentration of iodine in a water sample, consisting of: 
preparing a test solution A, a test solution B and an iodine-containing stock solution; and diluting the iodine-containing stock solution to prepare a series of iodine-containing standard solutions with different concentrations; 
adding the iodine-containing standard solutions to a plurality of primary wells of a microplate, respectively; and adding the water sample to a secondary well of the microplate; 

after the test solution A is added, cooling the microplate to 0-5oC, and then adding the test solution B to the primary wells respectively containing the iodine-containing standard solutions and the secondary well containing the water sample; 
reacting the reaction mixture in each well at 25-40 oC under shaking; 
after the reaction is completed, detecting an absorbance of the reaction mixture in each well under a preset wavelength by a microplate reader 
plotting a standard curve according to the absorbance of each primary well and a concentration of each iodine-containing standard solution; and 
plugging the absorbance of the water sample into the standard curve to obtain an iodine concentration in the water sampled; 
wherein the test solution A is an arsenite-containing solution; the test solution B is a tetravalent cerium ion-containing solution; and the microplate comprises a plurality of wells with same shape, size and material.

Claim 2. (Currently Amended) The method of claim 1, wherein 

Claim 9. (Currently Amended) The method of claim 1, 

REASONS FOR ALLOWANCE
Claims 1-10 are allowed. 
The following is an examiner’s statement of reasons for allowance: The closest prior art to the instant application is “Simple Microplate Method for Determination of Urinary Iodine” by Ohashi et al. (herein Ohashi).
Ohashi teaches a method for detecting concentration of iodine in a urine sample consisting of: preparing an arsenious acid solution, a ceric ammonium sulfate solution comprising tetraammonium cerium (IV) sulfate dehydrate, and iodine calibrators wherein said calibrators are stock solutions of various iodine concentrations; adding said calibrators and urine samples collected from individuals via pipetting into the wells of a polypropylene plate followed by the addition of 100 microliters of ammonium persulfate solution; placing plate in a cassette that is tightly closed and kept for 60 min in an oven adjusted to 110oC before cooling; transferring resultant aliquots to respective wells of a polystyrene 96-well microtiter plate; adding arsenious acid solution to wells and mixing; adding ceric ammonium sulfate solution using a pipette; reacting reaction mixture for 30 minutes at 25 oC; measuring the absorbance with a microplate reader; plotting a calibration curve by plotting the logarithmic conversion of the means of absorbance on the y-axis and iodine concentration on the x-axis; and determining the iodine concentration using linear regression (see pg. 530, sections “Solutions”, “Urine Samples”, and “Experimental Procedures”; and pg. 531, section “Assay Evaluation.” 
Ohashi fails to teach nor fairly suggest “after test solution A is added, cooling the microplate to 0-5 oC, and then adding test solution B” or “reacting the reaction mixture in each well … under shaking” as recited in independent instant claim 1. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E LIMBAUGH whose telephone number is (571)272-0787. The examiner can normally be reached Monday-Thursday 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER WECKER/Primary Examiner, Art Unit 1797